Title: To George Washington from James Craik, 3 February 1790
From: Craik, James
To: Washington, George



Dear Sir
Alexandria [Va.] Feby 3d 1790

Since the receipt of your favour of the 8th Septr nothing has occurred to justify my breaking in upon your necessary engagements by an Epistolary Communication—Tho a Correspondence with those we Esteem and adore is one of the greatest pleasures, yet have I every gratification that I can expect from the public Prints. by them am I dayly informed, how deservedly you retain that high place in the affection and admiration of your Countrymen which your Conduct on all former occasions so justly entitled you to—from your Correspondence with Majr Washington I receive frequent intelligence of your, and families health which be assured is no small gratification to me—and I

flatter myself that your trip to the Eastward has furnished you with a Stock at least sufficient to last you the present Session, when your friends to the Southward fondly hope the pleasure of a Visit—I do not know that we shall not otherwise become a little jealous—I observe the pen of satire has been employed against our second Majestrate—It is the usual Tax upon power and an Elevated Station, perhaps in some instances an evidence of Virtues and merit in the persons against whom it is directed. It is the only means of attack in the power of the Enemies of the present Government, and from my own observation I find their opposition running in that Channel—They do and will attack the Government through its Officers. may the one prove as impregnable as the other has, and may their criminations, when they are unjust recoil upon them—But I had almost forgot the Apology for this Letter—The Situation of our worthy friend Colo. Harrison has claimed my Sincere Commisuration and he trusts will be fully Satisfactory to you for his finally declining the Acceptance of his Appointment tho at this late hour—His ill state of health for a twelvemonth past, the death of a favourite Brother, by which the management of a large family and his concerns devolved upon him; The unhappy situation of Mr Dent his friend and relation on whom he could have depended on for Assistance in his absence These added to an extreme sensibility of Nerve, threw him into embarrasments & difficulties upon his, Appointment to the Fœderal Chair, which perhaps few other men could have supposed or felt—Since his appointment his mind has been the constant sport of doubt and perplexity. Public Duty and a warm attachment to you, and Acknowledgement to you for your high opinion of him on the one hand, On the other private Obligations and Domestic engagements, with a Supposed incapacity to discharge the great Dutys of his office, in his present deranged State of mind and body⟨,⟩ have placed him in a Situation, which he is as ashamed to acknowledge to the Public, as he is ready to confess to his friends & intimates—Having promised a Visit to New York, he felt himself under an obligation to attempt the Journey at all Events, having a most earnest desire of a Conversation with you—He was here for Some days waiting for his health to be Somewhat restored, and set out in the Stage for New York, but finding his Head more disordered from the Exercise; returned the next day, and has

gone home with a determination, to give up all thoughts of Acceptance of his Appointment, and to endeavour to Compose himself, and again fit himself for the Duties of his present Station—I believe one great sourse of uneasyness to him, is the apprehension that his Conduct on the occasion should be thought by you unworthy of a man who has the Smallest share in your regard and good opinion; could he be satisfied on this head I think it might Conduce much to his peace and recovery—A Letter from you to that purpose would I am convinced act more powerfully upon him than all the Anodynes in an Apothecarys Shop—I do assure you his head is very much disordered, he is sensible of it and wishes his Situation, to be as much as possible a Secret—I wish he could have gone on to New York. I think the Journey and the Company of his old friends would have very much relieved him.
your Nephews George and Lawrence have left Mr McWhirr, and are now attending Mr Harrow Teacher of the Mathematics, They think they are Sufficiently acquainted with the Latin-Language for their future pursuits in life, and are desirous of employing their time in other acquirements which may be more useful to them. I should be glad to know your wishes on the Subject that they may be complied with—Mrs Craik has been confined to her bed for some days very much indisposed—She and the rest of my family join me very affectionate & Respectful Compliments to Mrs Washington the Children and our other friends in your family—And I am very affectionately & Sincerely Dear Sir Your devoted Sert

Jas Craik

